Title: From Thomas Jefferson to Gibson & Jefferson, 1 June 1801
From: Jefferson, Thomas
To: Gibson & Jefferson


               
                  Dear Sir
                  Washington June 1. 1801.
               
               Your favors of May 26. & 28. are both recieved, and their contents duly noted. I this day draw on you in favor of Richard Richardson for 133.33 D to cover which mr Barnes makes you now a remittance of 200. Dol. and on this day week we shall remit you about 900. D. more to cover the purchase of the hams, J. W. Eppes’s draught on you in favor of Bell for 300. D. payable June 16. and some other draughts which I shall then make on you
               I expect you are now about recieving some nail rod, boxes of wine, & a cask of wine to be forwarded for me to Monticello. accept assurances of my affectionate esteem.
               
                  
                     Th: Jefferson
                  
               
            